Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 6-11,14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vayser US 20060256575 A1.


Regarding Claim(s) 1, Vayser teaches: An assembly for bacterially disinfecting a designated target site of a patient, the assembly comprising: (Vayser White light is disclosed in multiple paragraphs including [0062]. White light includes blue light frequencies which is disclosed in applicant’s specification as bacterially disinfecting in paragraph [0070]. Further the examiner interprets the claims as merely requiring that the device be capable of transmitting disinfecting light as described, but the claims lacking a light source do not specifically require light in any form be present.)
a first end emitting fiber having a first proximal end and a first terminal end located distal to the first proximal end, the first terminal end configured to end emit a first beam of bacterial disinfecting light in a first distal direction, the first end emitting fiber being a transport fiber; (Vayser fig. 20; 115)
and a first body including a first plurality of optical surfaces that are configured to direct at least a portion of the first beam of bacterial disinfecting light to the target site, (Vayser fig. 20; 111)
the first plurality of optical surfaces including a first refractive optical surface, (Vayser fig. 20; [0066] – connection at 113)
a second refractive optical surface (Vayser fig. 20; [0066] – output at 119)
and a first total internal reflection optical surface, the first total internal reflection optical surface being a continuous surface, (Vayser fig. 20; [0052],[0066] – reflects off of walls between 113 and 119)
the first total internal reflection optical surface being disposed between the first and second refractive optical surfaces in a designated optical pathway of the first beam of bacterial disinfecting light, (Vayser fig. 20; [0052],[0066] – reflects off of walls between 113 and 119)
the designated optical pathway of the first beam of bacterial disinfecting light being devoid of light scattering elements, (Vayser fig. 20; [0065],[0066])
the first refractive optical surface and the first total internal reflection optical surface being arranged facing one another, (Vayser fig. 20; [0052],[0066] – the wall at 113 faces reflecting wall areas)
(Vayser fig. 20; [0052],[0066] – the wall at 119 faces reflecting wall areas)
none of the first total internal reflection optical surface, first refractive optical surface and second refractive optical surface being a part of an optical fiber, (Vayser fig. 20; [0052],[0066])
the first total internal reflection optical surface configured to cause the first beam of bacterial disinfecting light to be directed in a first proximal direction. (Vayser fig. 20; [0052],[0066]).

Regarding Claim(s) 2, Vayser teaches: further comprising: a second end emitting fiber having a second proximal end and a second terminal end located distal to the second proximal end, the second terminal end configured to end emit a 2second beam of bacterial disinfecting light in a second distal direction, the second end emitting fiber being a transport fiber; (Vayser fig. 20; 127)
and a second body including a second plurality of optical surfaces that are configured to direct at least a portion of the second beam of bacterial disinfecting light to the target site such that the at least a portion of the second beam of bacterial disinfecting light overlaps with the at least a portion of the first beam of bacterial disinfecting light at the target site, (Vayser fig. 20; 125)
the second plurality of optical surfaces including a third refractive optical surface, (Vayser fig. 20; [0066] – connection at 128)
a fourth refractive optical surface (Vayser fig. 20; [0066] – output at 125a)
and a second total internal reflection optical surface, (Vayser fig. 20; [0052],[0066] – reflects off of walls between 128 and 125a)
 (Vayser fig. 20; [0052],[0066] – reflects off of walls between 128 and 125a)
 the designated optical pathway of the second beam of bacterial disinfecting light being devoid of light scattering elements, (Vayser fig. 20; [0065],[0066])
the fourth refractive optical surface and the second total internal reflection optical surface being arranged facing one another in a manner that results in the second beam of bacterial disinfecting light reflected by the second total internal reflection optical surface being passed through the fourth refractive surface to impinge on the target site when the second beam of bacterial disinfecting light is directed into the second body, (Vayser fig. 20; [0052],[0066] – light is shown in figure 20 as being directed to the area in between the two bodies)
the third refractive optical surface and the second total internal reflection optical surface being arranged facing one another, (Vayser fig. 20; [0052],[0066] – the wall at 128 faces reflecting wall areas)
none of the second total internal reflection optical surface, third refractive optical surface and fourth refractive optical surface being a part of an optical fiber, (Vayser fig. 20; [0052],[0066])
the second total internal reflection optical surface configured to cause the second beam of bacterial disinfecting light to be directed in a second proximal direction that is non-parallel to the first proximal direction. (Vayser fig. 20; [0052],[0066] – the light paths in figure 20 are shown as different so it’s trivial to select a the first/second directions to be non-parallel)
	
Regarding Claim(s) 3, Vayser teaches: wherein the first body and second body comprise a unitary structure. (Vayser fig. 20; shown and generally described as unitary)

Regarding Claim(s) 4, Vayser teaches: wherein each of the first and second bodies comprises a polymer. (Vayser fig. 20; [0062])

Regarding Claim(s) 5, Vayser teaches: wherein the unitary structure comprises a molded polymer. (Vayser fig. 20; [0065])

Regarding Claim(s) 12, Vayser teaches: wherein the first total internal reflection optical surface comprises a boundary between a first material having a first refractive index and a second material having a second refractive index less than the first refractive index, (Vayser fig. 20; [0048])
the second material being air. (Vayser fig. 20; since the waveguide is generally described as made of plastic and total internal reflecting, the second material would be air by virtue of our atmosphere)
	
Regarding Claim(s) 13, Vayser teaches: wherein the first material comprises a polymer. (Vayser fig. 20; [0062])



Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The applicant should also review the additional pertinent prior art: US 8740780 B2, US 20160082281 A1, US 8980174 B2, US 20070239232 A1, US 20150335773 A1, US 7712907 B2, US 5353786 A, US 2259910 A, US 5890796 A.
2.	The examiner would like to make explicit that the citations provided in this office action are meant to be illustrative to help guide the applicant towards a disclosure in the prior art that makes evident the teaching is present. There are too many ways in which the prior art teach the claim limitations for the examiner to provide each and every possible way in citations. Rather the applicant should read the reference(s) in their entirety to be sure they understand the full scope of the disclosure and how it relates to their claims. If any further assistance is required in this matter the examiner is available for interview and happy to help.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SEAN M LUCK/Examiner, Art Unit 2881